CORRECTED ORDER
NICHOLAS L. BISSELL, JR., of SOMERVILLE, who was admitted to the bar of this State in 1971, having been convicted on all counts of a federal indictment that charged him with, inter alia, mail fraud, in violation of 18 U.S.C.A. 1341, financial aid *325fraud, in violation of 20 U.S.C.A. 1097(a), obstruction of justice, in violation of 18 U.S.C.A 1503, perjury, in violation of 18 U.S.CA 1623, making false statements to an agency of the United States, in violation of 18 U.S.C.A. 1001, conspiracy to defraud, in violation of 18 U.S.CA 371, and income tax evasion, in violation of 26 U.S.CA 7201, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), NICHOLAS L. BISSELL, JR., is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that NICHOLAS L. BISSELL, JR., be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that NICHOLAS L. BISSELL, JR., comply with Rule 1:20-20 dealing with suspended attorneys.